FILED
                            NOT FOR PUBLICATION                             JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN D. VEGA, Jr.,                               No. 09-36156

               Petitioner - Appellant,           D.C. No. 3:09-cv-05076-MJP

  v.
                                                 MEMORANDUM *
FEDERAL BUREAU OF PRISONS and
COMMUNITY CORRECTIONS
MANAGER,

               Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Federal prisoner Juan Vega appeals pro se from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas petition as moot. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vega contends that his claims are not moot because his race discrimination

and due process claims have not been adjudicated. Vega’s argument fails because

the Bureau of Prisons has performed the actions sought by Vega in this litigation,

and this court lacks the ability to provide any further relief. Accordingly, his

petition was properly dismissed as moot. See Kittel v. Thomas, 620 F.3d 949, 951-

52 (9th Cir. 2010) (habeas petition properly dismissed as moot where there was no

legal issue remaining for the court to decide); Pub. Util. Comm’n v. FERC, 100

F.3d 1451, 1458 (9th Cir. 1996) (appeals were moot where administrative agency

had already granted relief sought).

      The district court did not abuse its discretion by denying Vega’s motion for

reconsideration because he did not identify any new evidence, change in law, clear

error, or manifest injustice in the court’s order. See Sch. Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for reconsideration).

      AFFIRMED.




                                           2                                       09-36156